Citation Nr: 0406297	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  02-08 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a medial meniscectomy the left knee with 
degenerative joint disease and ligament and meniscal tears, 
currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee as secondary to the service-
connected postoperative residuals of a medial meniscectomy 
the left knee with degenerative joint disease and ligament 
and meniscal tears.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The RO denied entitlement to a rating in excess of 20 percent 
for the service-connected left knee disability; and also 
denied entitlement to service connection for a right knee 
disability, claimed as secondary to the service-connected 
left knee disability.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein has been 
obtained and the duty to notify has been satisfied.

2.  The veteran has arthritis, weakness and fatigability in 
the left knee, without limitation of motion sufficient to 
assign a compensable rating under the Diagnostic Codes 
pertaining thereto.

3.  The veteran's service-connected left knee disability is 
not shown to be productive of more than moderate instability 
or recurrent subluxation.

4.  Right knee degenerative joint disease is causally related 
to the service-connected postoperative residuals of a medial 
meniscectomy the left knee with degenerative joint disease 
and ligament and meniscal tears. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
postoperative residuals of a medial meniscectomy the left 
knee with degenerative joint disease and ligament and 
meniscal tears have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 5257 (2003).

2.  The criteria for the assignment of a separate rating of 
10 percent for left knee degenerative joint disease have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104; 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71; Diagnostic Codes 5010- 5003, 5260, 
5261 (2003); VAOPGCREC 9-98, August 14, 1998.

3.  Degenerative joint disease of the right knee is 
proximately due to, the result of, or aggravated by the 
service-connected postoperative residuals of a medial 
meniscectomy the left knee with degenerative joint disease 
and ligament and meniscal tears.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. § 3.310(a) (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

At the outset, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
recently amended with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the CAVC 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
his responsibility to provide evidence, and to provide notice 
of the actions taken by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The RO has addressed this new legislation and case law with 
regard to the veteran's claims for increase and for service 
connection.  The veteran has been informed of what 
information was needed to support his claims in March 2001 
and April 2001 letters to the veteran, the June 2001 rating 
decision, and the April 2002 Statement of the Case (SOC).  
Moreover, he was afforded multiple VA examinations in an 
attempt to determine the current nature, extent and severity 
of the service-connected left knee disability, as well as the 
likely etiology of the claimed right knee disability.  More 
importantly, in light of the favorable action taken herein 
below, the Board finds that the veteran is not prejudiced 
thereby and no further assistance in developing the facts 
pertinent to his claim is required.  In this case, the Board 
finds that there is sufficient evidence of record to decide 
his claim properly.  


Factual Background 

The veteran contends that his service-connected left knee 
disability is severe enough to warrant a rating in excess of 
20 percent.  

Historically, the veteran had active service from October 
1965 to October 1967.  Service medical records reflect that 
he underwent an arthrotomy of the left knee with excision of 
semilunar cartilage in the left knee joint in January 1967.

In August 1968 the RO granted service connection for medial 
meniscectomy, left knee, symptomatic, and assigned an initial 
rating of 10 percent.  

During the 1970's, the veteran submitted several claims for 
an increased rating for the service-connected left knee 
disability.  The 10 percent rating was confirmed and 
continued.  

Then, in early 1992, the veteran once again submitted a claim 
for an increased rating for the service-connected left knee 
disability.  

The veteran was afforded a VA examination in August 1992.  He 
had a knee brace on and indicated that he did not really 
limp, but that he made a quick step with the left knee so as 
to take the weight off it right away.  He had slight effusion 
on the infrapatellar bursa on the left knee.  There was no 
deformity.  The knee was nontender on palpation.  There was 
no crepitus on either knee on passive flexion and extension 
of the knees.  There were no McMurray's on either knee, but 
there was an AP instability on the left knee and also lateral 
instability on the left knee, none elicited on the right 
knee.  

The examiner thought there was about 1 to 2 degrees of 
instability anteroposteriorly in a range of 1 to 5 on the 
left knee, and probably about 1 degree in the range of 1 to 5 
on the lateral instability.  Knee flexion on the left was 110 
compared to 125 on the right.  He had a right knee x-ray done 
in February 1992 that showed minimal degenerative arthritis.  
The examiner noted that there was minimal narrowing of the 
medial compartment of the femoral tibial joint.  The examiner 
also noted that the veteran's bone scan of February 1992 
showed increased accumulation of the left tibial fibular 
articulation as compared to the right consistent with 
degenerative joint disease.  The diagnosis was that of 
degenerative joint disease of both knees with AP and lateral 
instability of the left knee.  

The examiner opined that, "The degenerative joint disease on 
the right knee could have been caused by the shifting of the 
weight of the patient because he is favoring the left knee to 
the right knee, if not the sole etiological reason is at 
least a contributing factor.  

In an October 1992 rating decision, the RO increased the 
rating to 20 percent for the service-connected left knee 
disability.  

The veteran was afforded another VA examination in November 
1995.  The examiner noticed that there was not really a limp 
when the veteran walked several times, back and forth, but 
did note that he tried to put more weight on the right knee.  
The examiner indicated that it was more apparent when he was 
just standing, inadvertently he put all the weight on the 
right knee.  There was no crepitus on passive flexion and 
extension of the knee.  However, the knee could be hyper-
extended five degrees and there was a mild posteromedial 
instability on the knee.  There was no McMurray's.  There was 
no tenderness on palpation of the patella.  There was mild 
discomfort of feeling of something on the median joint line 
on palpation.  Range of motion was full.  There was also a 
very mild, about 3 degrees, of knee valgus.  The diagnosis 
was that of residual status post surgery of the knee with 
degenerative joint disease, and also posteromedial 
instability of the knee.  

In January 2001, the veteran submitted another claim of an 
increased rating for the service-connected left knee 
disability.  He also claimed that he had developed a right 
knee disability as secondary to the service-connected left 
knee disability.  

The veteran was afforded a VA examination in April 2001.  He 
reported that his left knee hurt constantly, especially when 
he walked up and down stairs.  Occasionally, he reported 
experiencing some instability of the knee joint, causing him 
to fall.  The pain was located in his entire joint area.  It 
was made worse with prolonged standing and walking.  He 
denied any subsequent injury or trauma to the left knee after 
the surgery.  He also reported some weakness associated with 
the condition.  He reported that he had taken nonsteroidal 
anti-inflammatory medication without any pain relief.  

When the pain was exacerbated, it was as 10/10, otherwise it 
was normally 8/10 without exacerbation.  The pain was better 
with sitting and relaxation without any exertion.  He 
reported that his pain had become more constant since the 
last VA examination.  He denied swelling of the knee joint or 
locking.  

With regard to the right knee, the veteran had no history of 
injury or surgery.  He first noticed that he had right knee 
pain several years prior.  The pain was specifically located 
in the lateral side of the knee joint and normally occurred 
without any known participating factors.  In addition, he had 
pain radiating from his right hip all the way down to the 
right ankle in the lateral distribution.  The examiner opined 
that it was most likely related to his back condition.  The 
veteran thought that his right knee pain was a result of 
compensating for his left knee condition by putting more 
weight on the right knee.  He indicated that the severity of 
the right knee pain was not as bad as the left, but still 
very much noticeable.  He denied any instability of the right 
knee.  There was no locking or swelling.  He reported some 
occasional popping sensations from the right knee joint.  

On examination of the knees, the veteran walked with a very 
slight noticeable limp on the right.  He had genu varum of 
bilateral knees at approximately 7-8 degrees angulation.  The 
genu varum on the left was slightly more prominent than the 
right.  He was observed to have a posture that was slightly 
tilted towards the right side.  He was observed to place a 
little bit more weight on his right lower extremity on 
ambulation.  While sitting down on his chair, he was observed 
to brace himself with his right hand onto the chair before 
sitting down completely.  When asked to sit on his chair 
without bracing, he was not able to perform without bracing 
due to fear of falling.  

Range of motion for the left knee on flexion was to 90 
degrees, extension was 0 degrees.  Right knee flexion was to 
95 degrees, extension was 0 degrees.  He was able to actively 
extend his knee to 0 degrees and passively extend his knee to 
5 degrees.  This was different from his right knee, in that 
he was able to extend it passively and actively to 0 degrees.  

The veteran had pain on palpation of the medial joint line 
region.  Deep tendon reflexes were 2+ at patellar and 
Achilles tendons.  Patellar tracking was normal without any 
lateral deviation.  Femoral extensor mechanism was intact.  
Muscle strength was 4/5 on leg extension and flexion.  Left 
foot dorsi flexion and plantar flexion was also 4/5.  

Neurological examination noted decreased sensory perception 
to sharp and dull discrimination in the region of the lateral 
malleolus and lateral feet.  He did not have any sensory 
deficits in other regions of the lower extremity.  He did not 
have any signs of muscle atrophy in the gastrocnemius and 
quadriceps muscle.  When asked to perform walking on heels 
and toes, He was only able to walk on his heels.  He was not 
able to walk on his toes due to weakness of dorsi flexion of 
the foot.  When asked to stand on his toes alone, he was only 
able to stand on the right toes, but not the left.  He had 
extreme pain located in the entire knee during the 
examination.  His anterior and posterior drawer tests were 
essentially negative.  There was no excessive laxity on 
lateral or medial collateral ligaments.  

With regard to the right knee examination, the veteran did 
not have any subjective pain on palpation of the entire knee.  
Tracking of the patella was normal without any lateral 
deviation.  Patellofemoral extensor mechanism was intact and 
stable.  Muscle strength on leg extension and flexion was 5/5 
and muscle strength for dorsi flexion, and plantar flexion 
was also 5/5.

Neurological examination of the right knee was positive for 
the inability to discriminate sharp and dull sensation in the 
region located at the lateral malleolus and lateral region of 
the foot.  The veteran did not have any neurological deficits 
in other regions of the lower extremities.  There was no sign 
of muscle atrophy of the gastrocnemius and quadriceps muscle.  
McMurray test was negative.  In addition, he did not have any 
discomfort as compared to the left knee during the procedure.  
Anterior drawer and posterior drawer tests were negative.  
There was no excessive laxity of the lateral or medial 
collateral ligaments.  There was no tenderness to palpation 
of the entire knee.  There was no swelling or crepitus noted 
during the bilateral knee examinations.  

X-ray of the right knee showed no fracture or dislocation, no 
joint effusion and no radiopaque foreign body.  The 
impression was no fracture or dislocation.  

The diagnosis was left knee degenerative joint disease at 
proximal tibiofibular articulation; and right knee normal on 
exam and radiograph.  The examiner opined that the region of 
neuropathy to sharp and dull discrimination at lateral 
malleolus could be due to lumbosacral pathology.  

At a January 2002 VA orthopedic consultation, the examiner 
noted that there was a medial instability of the left knee 
with possible increase in arthritic changes.  

The veteran was afforded another VA examination in March 
2002.  He reported pain in the left knee.  He described the 
pain as an ache and sometimes sharp and constant.  The 
baseline pain was 8/10, sometimes better with rest.  He 
reported that no medications were very helpful with this pain 
and that it was worse when he stood on it for long periods of 
time.  He reported flare-ups, with pain that was 10/10, that 
could happen at any time with no particular precipitating 
factor.  He indicated that the flare-up pain improved with 
massage and moving his knee around.  He also reported that 
his knee gave out.  The last time this happened was within 
the last week.  He also reported that his knee locked up; 
that occasionally when he sat, he would not be able to get up 
until he massaged the knee and worked it out.  He also 
reported intermittent swelling about once a week that lasts 
about two days.  He denied any heat or redness.  

Current treatment included analgesic ointment and Celecoxib 
200 mg daily.  The veteran stated that the medication did not 
help very much.  He also reported that he had had Cortisone 
injections in the past that also did not help very much.  He 
had worn a hinged brace on his left knee since October 2001.  
He reported that his knee "took a turn for the worse in the 
past couple of years."  He could only stand for 
approximately 2 hours before having to sit down to rest.  He 
reported that he had a lot of problems going up and down 
steps and that he could not jog or take walks like he used 
to.  

On physical examination, the veteran walked with a slight 
limp in which he seemed to put more weight on the right side.  
He also had mild genu varum bilaterally.  There was no 
evidence of edema, effusion, redness or heat or atrophy of 
the quadriceps bilaterally.  There was some guarding of his 
left knee.  He had normal patellar tracking bilaterally.  He 
had tenderness to palpation in the medial aspect of his knee, 
superior to the patella.  The right knee was without 
tenderness to palpation.  

Passive range of motion was to 120 degrees bilaterally.  
Active range of motion was to 140 degrees on the right and 
135 on the left with pain at 130 degrees.  Extension was at 0 
degrees bilaterally.  The right knee was without laxity, 
either varus or valgus stress.  The left knee had mild laxity 
to valgus stress.  There was no laxity to varum stress.  
There was negative anterior and posterior drawer tests 
bilaterally.  

There was negative McMurray bilaterally.  Strength was 5/5 on 
the right and 4/5 on the left.  Gait was somewhat slowed with 
limp, as previously described.  During the examination and 
without shoes and socks, the gait was much more slow and 
guarded than it was when the veteran was fully dressed and 
walking down the hall.  He was able to walk on his toes only 
with the provider holding onto his hands.  He was able to 
heel walk without difficulty.  He was unable to squat and 
appeared somewhat unwilling to try, stating that he knew that 
he was unable to do it due to the pain in the knee.  

The diagnosis was degenerative joint disease of the left 
knee, status post medical meniscectomy, supported by x-ray.  

Additional x-ray studies of the left knee in March 2002 
showed no fracture or bone destruction.  There was mild 
narrowing of the medial compartment of the left knee.  
Periarticular surfaces were well maintained, and there was no 
evidence of joint effusion.  Hypertrophic spur formation was 
noted at the proximal tibiofibular articulation.  No 
pathologic soft tissue calcifications were seen.  The 
impression was mild narrowing of the medial compartment and 
small spur formation at the proximal tibiofibular 
articulation which were unchanged from April 2001.  The 
patellofemoral joint was normal in appearance.  


Increased Evaluation

Criteria

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2003) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the residuals of the 
veteran's left knee disorder.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disabilities at issue, except as 
discussed below.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2003).

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA Schedule for 
Rating Disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2003).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2003).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joints.  38 
C.F.R. § 4.59 (2003).

The veteran's service-connected left knee disability has been 
rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5258-5260.  

Pursuant to Diagnostic Code 5258, dislocation of the 
semilunar cartilage of the knee with frequent episodes of 
"locking," pain and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2003).

Furthermore, under Diagnostic Code 5257, slight recurrent 
subluxation and lateral instability warrants a 10 percent 
evaluation, moderate recurrent subluxation and lateral 
instability warrants a 20 percent evaluation, and severe 
recurrent subluxation and lateral instability warrants a 30 
percent evaluation. 38 C.F.R. § 4.71a (2003).  

In addition, flexion of the leg limited to 60 degrees 
warrants a noncompensable rating, flexion limited to 45 
degrees warrants a 10 percent rating, flexion limited to 30 
degrees warrants a 20 percent rating, and flexion limited to 
15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2003).

The Rating Schedule also provides that extension limited to 5 
degrees warrants a noncompensable rating, and extension 
limited to 10 degrees warrants a 10 percent rating.  
Extension limited to 15 degrees warrants a 20 percent rating, 
and extension limited to 20 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).

Flexion of the knee to 140 degrees and extension to zero 
degrees is considered full range of motion.  See 38 C.F.R. § 
4.71, Plate II (2003).

Likewise, disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2003).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).



Degenerative arthritis is rated pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The Board also notes that, in a July 1997 opinion, the VA 
General Counsel concluded that a claimant who had arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14 (2003).

However, it was noted that a separate rating must be based on 
additional disability.  Where a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also 
exhibit limitation of motion under Diagnostic Codes 5260 or 
5261 in order to obtain the separate rating for arthritis.  
If the veteran did not at least meet the criteria for a zero 
percent rating under either of these codes, there was no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97, July 1, 1997.

In a later opinion, the General Counsel noted that even if 
the claimant technically has full range of motion but motion 
is inhibited by pain, a compensable rating for arthritis 
under Diagnostic Code 5003 and section 4.59 would be 
available. VAOPGCPREC 9-98, August 14, 1998.




Analysis

After carefully reviewing the evidence, the Board concludes 
that a rating higher than the currently assigned 20 percent 
is not warranted for the service-connected left knee 
disability on the basis of instability or recurrent 
subluxation under the provisions of Diagnostic Code 5257.  
Also, the veteran is currently receiving the maximum rating 
pursuant to Diagnostic Code 5258.

The medical evidence in this case shows that the veteran has 
some instability of the left knee with slight limitation of 
motion and complaints of constant pain.  The veteran also 
reported additional functional limitation due to pain on 
excessive standing or walking.  The veteran walks with a limp 
and uses a brace.  The Board finds that the veteran's left 
knee disability is productive of moderate overall disability. 

The findings warrant no more than the current 20 percent 
rating under Diagnostic Code 5257.  The Board attaches 
significance not only to the clinical findings such as 
instability, tenderness, and genu varum; but also to the 
veteran's complaints of constant pain, weakness and increased 
fatigability as well as the use of a brace.  

However, the Board cannot conclude that severe recurrent 
subluxation or lateral instability warranting a 30 percent 
rating under Diagnostic Code 5257 is present.  While there 
are indicators of instability, there is no evidence of edema, 
effusion, redness, heat or atrophy, and the veteran's 
instability was not gauged as more than "mild" on VA 
examinations.  The evidence balances between mild and 
moderate knee joint instability rather than between moderate 
and severe knee joint instability.

Therefore, given the current findings, the evidence does not 
demonstrate that the veteran suffers from severe recurrent 
subluxation or lateral instability so as to warrant a rating 
higher than the currently assigned 20 percent.




Although the veteran's left knee disability does not warrant 
an increased rating based on recurrent subluxation or lateral 
instability, the Board finds that he is entitled to a 
separate 10 percent rating based on x-ray findings of 
arthritis and functional limitations under Diagnostic Code 
5010-5003, although noncompensable under the limitation of 
motion codes for the knee.

In this regard, the veteran has a diagnosis of degenerative 
joint disease on VA examinations in August 1992, November 
1994, November 1995, April 2001 and March 2002, all supported 
by x-ray evidence.  

While the evidence shows that the veteran, at worst, has been 
limited to 90 degrees of flexion in the left knee, the VA 
examiners reported that he does exhibit weakness, 
fatigability, and limited range of motion due to pain during 
periods of flare-ups.

Therefore, even though the veteran's left knee disability 
does not warrant a compensable rating under Diagnostic Codes 
5260 and 5261, the Board finds that a separate 10 percent 
rating, but not more, is warranted for the service-connected 
left knee disability based on degenerative arthritis under 
Diagnostic Code 5003.


Secondary Service Connection

The veteran also contends that the RO erred by not granting 
him service connection for a right knee disorder as secondary 
to the service-connected left knee disability.

Regulations provide that service connection may be granted 
for any disability which is proximately due to, the result 
of, or aggravated by a service-connected disease or injury.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original claim.  38 C.F.R. § 3.310 (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).

In granting service connection, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002). 

After carefully analyzing the evidence, the Board concludes 
that the veteran's right knee disability diagnosed as 
degenerative changes is secondary to the service-connected 
left knee disability.

In this respect, the VA examiner in August 1992 noted that 
the veteran had a diagnosis of degenerative joint disease of 
the right knee.  The examiner opined that the degenerative 
joint disease of the right knee could have been caused by the 
shifting of the weight of the veteran because he favored the 
left knee to the right knee.  The examiner further noted that 
if this was not the sole etiological reason, it was at least 
a contributing factor.  

While subsequent VA examinations do not contain opinions 
supporting the notion that the veteran's degenerative joint 
disease is at least as likely as not due to the service-
connected left knee disability, they also do not contain any 
medical evidence to contradict the opinion of the August 1992 
VA examiner.  

Therefore, the Board concludes, by extending the benefit of 
the doubt to the veteran, that the demonstrated degenerative 
joint disease of the right knee is proximately due to or the 
result of the service-connected left knee disability.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected postoperative residuals of a medial 
meniscectomy the left knee with degenerative joint disease 
and ligament and meniscal tears is denied.

Entitlement to a separate 10 percent evaluation for 
degenerative arthritis of the left knee is granted, subject 
to the governing regulations applicable to payment of 
monetary benefits.

Entitlement to service connection for degenerative joint 
disease of the right knee as secondary to the service-
connected postoperative residuals of a medial meniscectomy 
the left knee with degenerative joint disease and ligament 
and meniscal tears is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



